DETAILED ACTION

Status of Claims
Amendment filed March 16, 2022 is acknowledged.   
Claims 3-6, 10-15, 19, 22, 24-25, 27-29, and 31-32 have been cancelled by the applicant.
Claims 1-2, 7-9, 16-18, 20-21, 23, 26, 30, and 33-35 are pending. 
Claims 1, 7-9, 17, and 30 have been amended.    
Claims 1-2, 7-9, 16-18, 20-21, 23, 26, 30, and 33-35 are examined below.
Claims 1-2, 7-9, 16-18, 20-21, 23, 26, 30, and 33-35 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive. 
First, Applicant argues:
However, at a minimum, Funaya fails to disclose the technical feature of "forming at least one insulating layer in a non-bonding region of the base substrate".
Funaya also fails to disclose the technical feature of "forming at least one insulating layer in the non-bonding region of the base substrate, includes: sequentially forming a planarization layer body, a pixel defining pattern and a spacer pattern in the non-bonding region of the base substrate in a direction perpendicular to a surface of the base substrate facing the plurality of bonding pads".
Funaya further fails to disclose the technical feature of "forming one of the at least one insulating support part, includes: sequentially forming a first sub-layer, a second sub-layer and a third sub-layer in the direction perpendicular to the surf ace of the base substrate facing the plurality of bonding pads, wherein the first sub-layer is formed in a same layer as the planarization layer body; the second sub-layer is formed in a same layer as the pixel defining pattern; and the third sublayer is formed in a same layer as the spacer pattern" .

However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Applicant argues:
It is clear from the foregoing that, in amended claim 1, three sub-layers of the insulating support part may be formed simultaneously with the planarization layer body, the pixel defining pattern, and the spacer pattern in same layers through same processes, respectively. Thus, the insulating support part has a three-layer structure, which may simplify the manufacturing process of the insulating support part, and therefore, there is no need to implement an additional process for manufacturing the insulating support part.

However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., three sub-layers of the insulating support part may be formed simultaneously with the planarization layer body, the pixel defining pattern, and the spacer pattern in same layers through same processes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Next, Applicant argues:
In contrast, Funaya fails to disclose the technical feature of forming at least one insulating layer in the non-bonding region of the base substrate; fails to disclose the resin layer 6 has a three-layer structure; and further fails to disclose that a planarization layer body, a pixel defining pattern, and a spacer pattern are formed on the array substrate. Therefore, there is no basis, suggestion or motivation for a person skilled in the art to manufacture each sub-layer of the three sub-layers of the insulating support part, the planarization layer body, pixel defining pattern, and the spacer pattern in same layers through same processes, respectively, as recited by amended claim 1 absent reference to the Applicant's specification, which is clearly impermissible.

However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., to manufacture each sub-layer of the three sub-layers of the insulating support part, the planarization layer body, pixel defining pattern, and the spacer pattern in same layers through same processes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“A planarization layer body”, “a pixel defining pattern,” and “a spacer pattern,” and their relation to a pixel;
forming an array substrate on a rigid support substrate, wherein the base substrate in the array substrate is a flexible substrate;
peeling the array substrate from the rigid support substrate;
attaching a protective back film on a side of the flexible substrate facing away from the plurality of bonding pads;
providing at least one IC, wherein each IC includes a plurality of IC bumps; and
bonding each IC bump to a corresponding bond pad (claim 16; although the amended drawings now include a flow diagram, they do not show pictorially an array substrate on a rigid substrate, or the peeling of the array from the rigid support substrate.  Further, no process steps are illustrated which include attaching a protective back film on a side of the flexible substrate, providing the IC and the bonding of the IC to a corresponding bond pad.  A finished device is shown, but process steps are not illustrated.);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-9, 16-18, 20-21, 23, 26, 30, and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, nowhere in the specification are there any drawings or descriptions of “a planarization layer body”, “a pixel defining pattern,” and “a spacer pattern,” such that one of ordinary skill in the art would recognize these layers in relation to a display device. Although the terms “display device” and “pixel” are utilized, nowhere in the disclosure is any mention of the specific disposition of these layers in relation to a pixel.  Because no explicit relationship has been made between these layers and any other structural details of the display device, the only information that may be readily gathered by one of ordinary skill in the art would be that these layers are insulating.  As such, any insulating layer which fulfills the structural details claimed would constitute the claimed invention.

Claim 2 depends on claim 1, and thus inherits all the rejections thereon.

Claim 7 depends on claim 1, and thus inherits all the rejections thereon.

Claim 8 depends on claim 1, and thus inherits all the rejections thereon.

Claim 9 depends on claim 8, and thus inherits all the rejections thereon.

Claim 16 depends on claim 1, and thus inherits all the rejections thereon.

Regarding claim 17, nowhere in the specification are there any drawings or descriptions of “a planarization layer body”, “a pixel defining pattern,” and “a spacer pattern,” such that one of ordinary skill in the art would recognize these layers in relation to a display device. Although the terms “display device” and “pixel” are utilized, nowhere in the disclosure is any mention of the specific disposition of these layers in relation to a pixel.  Because no explicit relationship has been made between these layers and any other structural details of the display device, the only information that may be readily gathered by one of ordinary skill in the art would be that these layers are insulating.  As such, any insulating layer which fulfills the structural details claimed would constitute the claimed invention.

Claim 18 depends on claim 17, and thus inherits all the rejections thereon.

Claim 20 depends on claim 17, and thus inherits all the rejections thereon.

Claim 21 depends on claim 20, and thus inherits all the rejections thereon.

Claim 23 depends on claim 20, and thus inherits all the rejections thereon.

Claim 26 depends on claim 17, and thus inherits all the rejections thereon.

Claim 30 depends on claim 17, and thus inherits all the rejections thereon.

Claim 33 depends on claim 17, and thus inherits all the rejections thereon.

Claim 34 depends on claim 20, and thus inherits all the rejections thereon.

Claim 35 depends on claim 33, and thus inherits all the rejections thereon.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The breadth of the claims includes: “forming an array substrate on a rigid support substrate by the manufacturing method according to claim 1, wherein the base substrate in the array substrate is a flexible substrate; peeling the array substrate from the rigid support substrate; attaching a protective back film on a side of the flexible substrate facing away from the plurality of bonding pads; providing at least one IC, wherein each IC includes a plurality of IC bumps; and bonding each IC bump to a corresponding bond pad.”
Although the specification and amended drawings include mention of the rigid support substrate, this is neither shown nor elaborated anywhere in the disclosure.  The arrangement of parts, specifically the array substrate on a rigid support substrate, and the subsequent peeling step are neither shown or elaborated such that one of ordinary skill in the art would recognize the bounds the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 7,948,168; hereinafter “Park”).

Regarding claim 1, Park teaches a manufacturing method of an array substrate, the manufacturing method comprising:
forming a plurality of bonding pads (DP) in a bonding region (DBA) of a base substrate (100), and
forming at least one insulating support part (140, 150, 160) at at least one position where the plurality of bonding pads are not provided in the bonding region of the base substrate (Figure 2; annotated below);
forming at least one insulating layer in a non-bonding region of the base substrate (140, 150, 160; annotated below); and 
at least one part of an insulating support part is formed in a same layer as an insulating layer (Figure 2; see below);
wherein forming at least one insulating layer in the non-bonding region of the base substrate, includes: sequentially forming a planarization layer body (140 in “insulating layer” portion; annotated below), a pixel defining pattern (150 in “insulating layer” portion; annotated below) and a spacer pattern (160 in “insulating layer” portion; annotated below) in the non-bonding region of the base substrate in a direction perpendicular to a surface of the base substrate facing the plurality of bonding pads;
forming one of the at least one insulating support part, includes: sequentially forming a first sub-layer (140 in “insulating support part” portion below), a second sub-layer (150 in “insulating support part” portion below) and a third sub-layer (160 in “insulating support part” portion below) in the direction perpendicular to the surface of the base substrate facing the plurality of bonding pads, wherein
the first sub-layer is formed in a same layer as the planarization layer body (140);
the second sub-layer is formed in a same layer as the pixel defining pattern (150); and
the third sub-layer is formed in a same layer as the spacer pattern (160).

    PNG
    media_image1.png
    475
    767
    media_image1.png
    Greyscale


Regarding claim 2, Park a distance from a surface of the at least one insulating support part facing away from the base substrate to a surface of the base substrate facing the plurality of bonding pads is greater than a distance from a surface of at least one bonding pad facing away from the base substrate to the surf ace of the base substrate facing the plurality of bonding pads (see below).

    PNG
    media_image2.png
    475
    767
    media_image2.png
    Greyscale


Regarding claim 7, Park teaches forming the at least one insulating layer and forming one of the at least one insulating support part, includes: forming a first insulating film (142) above the base substrate (100), and performing a patterning process on the first insulating film to form the planarization layer body (140) in the non-bonding region of the base substrate and the first sub-layer in the bonding region (column 6, lines 13-29; Figures 4-5);
forming a second insulating film (151) above the base substrate above which the planarization layer body and the first sub-layer have been formed, and performing a patterning process on the second insulating film (Figures 7-8) to form the pixel defining pattern (150) in the non-bonding region and the second sub-layer in the bonding region (column 6, lines 40-54 and column 7, lines 18-26); and
forming a third insulating film (161 or 162; Figures 7-8) above the base substrate above which the pixel defining pattern and the second sub-layer have been formed, and performing a patterning process on the third insulating film (Figure 8-9) to form the spacer pattern (160) in the non-bonding region and the third sub-layer in the bonding region.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8-9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jeon (US 9,041,000; hereinafter “Jeon”).

Regarding claim 8, Park teaches forming a filling pattern in a region between the non-bonding region of the base substrate and the bonding region of the base substrate before forming the planarization layer body (120 and 130),
wherein forming the one of the at least one insulating support part further includes: forming a fourth sub-layer before forming the first sub-layer (120 and 130), wherein the fourth sub-layer is formed in a same layer as the organic filling pattern.

Thus, Park is shown to teach all the limitations of claim 8 with the exception that the filling pattern is organic.  Park discloses the claimed invention except that the insulating films 120 and 130 are of an unspecified material instead of organic (unless otherwise specified, an insulating film over a TFT is assumed to be silicon oxide or silicon nitride).  Jeon shows that organic films are an equivalent structure known in the art (column 8, lines 47-53).  Therefore, because these two insulation films were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an organic film for an inorganic film.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 9, Park in view of Jeon teaches forming a fourth insulating film above the base substrate (Park: 120 and 130), and performing a patterning process on the fourth insulating film to form the organic filling pattern in the region between the non-bonding region of the base substrate and the bonding region of the base substrate and the fourth sub-layer in the bonding region (Park: Figure 4 shows that TFT with layers 120 and 130 already formed; official notice is taken that the conventional construction of such a TFT involves the deposition and patterning of layers 120 and 130 in order to form electrode BE2);
forming a first insulating film (Park: 142) above the base substrate (Park: 100) above which the organic filling pattern and the fourth sub-layer have been formed (Park: 120 and 130), and performing a patterning process on the first insulating film to form the planarization layer body (Park: 140) in the non-bonding region of the base substrate and the first sub-layer in the bonding region (Park: column 6, lines 13-29; Figures 4-5) ;
forming a second insulating film (151) above the base substrate above which the planarization layer body and the first sub-layer have been formed, and performing a patterning process on the second insulating film (Figures 7-8) to form the pixel defining pattern (150) in the non-bonding region and the second sublayer in the bonding region (column 6, lines 40-54 and column 7, lines 18-26); and
forming a third insulating film (161 or 162; Figures 7-8) above the base substrate above which the pixel defining pattern and the second sub-layer have been formed, and performing a patterning process on the third insulating film (Figures 8-9) to form the spacer pattern (160) in the non-bonding region and the third sub-layer in the bonding region.

Regarding claim 30, Park teaches a filling pattern (120 and 130) disposed between the planarization layer and the base substrate and located in a region between the non-bonding region and the bonding region, wherein the insulating support part further includes a fourth sub-layer (120 and 130) located between the first sublayer and the base substrate, wherein the fourth sub-layer is formed in a same layer as the organic filling pattern.
Thus, Park is shown to teach all the limitations of claim 30 with the exception that the filling pattern is organic.  Park discloses the claimed invention except that the insulating films 120 and 130 are of an unspecified material instead of organic (unless otherwise specified, an insulating film over a TFT is assumed to be silicon oxide or silicon nitride).  Jeon shows that organic films are an equivalent structure known in the art (column 8, lines 47-53).  Therefore, because these two insulation films were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute an organic film for an inorganic film.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claim(s) 17-18, 20, 21, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Park.

Regarding claim 17, Park teaches an array substrate, comprising:
a base substrate having a bonding region (CH2),
a bonding pad (BE3) disposed in the bonding region,
at least one insulating support part (140, 150, 160; see annotated Figure 2 below) disposed at at least one position where the plurality of bonding pads are not provided in the bonding region, and
at least one insulating layer (140, 150, 160; see annotated Figure 2 below) disposed in a non-bonding region of the base substrate;
wherein at least one part of an insulating support part is formed in a same layer as an insulating layer (see Figure 2 below); 
the at least one insulating layer includes a planarization layer body (140), a pixel defining pattern (150) and a spacer pattern (160), all of which are sequentially disposed above the base substrate in a direction perpendicular to a surface of the base substrate facing the plurality of bonding pads;
one of the at least one insulating support part includes a first sub-layer (140), a second sub-layer (150) and a third sub-layer (160), all of which are sequentially disposed above the base substrate in the direction perpendicular to the surface of the base substrate facing the plurality of bonding pads, wherein
the first sub-layer is disposed in a same layer as the planarization layer body (140);
the second sub-layer is disposed in a same layer as the pixel defining pattern (150); and
the third sub-layer is disposed in a same layer as the spacer pattern (160).


    PNG
    media_image1.png
    475
    767
    media_image1.png
    Greyscale


Thus, Park is shown to teach all the limitations of claim 17 with the exception of a plurality of bonding pads.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include more than one bond pad BE3, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 18, Park teaches a distance from a surf ace of the at least one insulating support part facing away from the base substrate to a surface of the base substrate facing the plurality of bonding pads is greater than a distance from a surface of at least one bonding pad facing away from the base substrate to the surface of the base substrate facing the plurality of bonding pads.

    PNG
    media_image2.png
    475
    767
    media_image2.png
    Greyscale


Regarding claim 20, Park teaches the plurality of bonding pads include a first bonding pad group and a second bonding pad group (as discussed above, duplication of parts involves only routine skill in the art), and the at least one insulating support part includes at least one insulating support part group (the insulating support part groups may be broken up however they are so desired, see Figure 2 below), wherein the first bonding pad group includes at least one input bonding pad, and the second bonding pad group includes at least one output bonding pad (Official notice is taken that the intent for which the bonding pads are used are arbitrary), and
the first bonding pad group, the second bonding pad group and the at least one insulating support part group are spaced apart from each other (some space must exist between parts for them to be distinct parts).

    PNG
    media_image3.png
    475
    767
    media_image3.png
    Greyscale


Regarding claim 21, Park teaches at least one insulating support part group includes a plurality of insulating support part groups, one or more insulating support part groups are disposed at a side of the first bonding pad group facing away from the second bonding pad group, or one or more insulating support part groups are disposed at a side of the second bonding pad group facing away from the first bonding pad group, or one or more insulating support part groups are disposed at the side of the first bonding pad group facing away from the second bonding pad group, and one or more insulating support part groups are disposed at the side of the second bonding pad group facing away from the first bonding pad group (see Figure 2 below).

    PNG
    media_image3.png
    475
    767
    media_image3.png
    Greyscale

Or

    PNG
    media_image4.png
    475
    767
    media_image4.png
    Greyscale


Regarding claim 26, Park teaches an area of a surface of an insulating support part facing away from the base substrate is less than an area of a surface of the insulating support part facing the base substrate.

    PNG
    media_image4.png
    475
    767
    media_image4.png
    Greyscale



Regarding claim 33, Park teaches a display device, comprising: the array substrate according to claim 17 (Figure 2); and
at least one IC, wherein each IC includes a plurality of IC bumps, and each IC bump is bonded to a corresponding bonding pad (column 5, lines 52-58).

Claims 17, 20, 23, 33, 34, and 35 are rejected under 35 U.S.C. 103 as being anticipated by Funaya et al. of record (US 6,313,533; hereinafter “Funaya”).
Regarding claim 17, Funaya (Figures 4A and 4B) teaches an array substrate, comprising:
a base substrate (1 or 8) having a bonding region,
a plurality of bonding pads (3 or 9) disposed in the bonding region and
at least one insulating support part (6) disposed at at least one position where the plurality of bonding pads are not provided in the bonding region (Figures 4A and 4B).

Thus, Funaya is shown to teach all the limitations of claim 17 with the exception of: 
at least one insulating layer in a non-bonding region of the base substrate; wherein
at least one part of an insulating support part is formed in a same layer as an insulating layer;
at least one insulating layer includes a planarization layer body, a pixel defining pattern and a spacer pattern, all of which are disposed above the base substrate in a direction perpendicular to a surface of the base substrate facing the plurality of bonding pads,
one of the at least one insulating support part includes a first sub-layer, a second sub-layer and a third sub-layer, all of which are sequentially disposed above the base substrate in the direction perpendicular to the surface of the base substrate facing the plurality of bonding pads, wherein
the first sub-layer is disposed in a same layer as the planarization layer body;
the second sub-layer is disposed in a same layer as the pixel defining pattern; and
the third sub-layer is disposed in a same layer as the spacer pattern.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the insulating layer 6 out of several individual bumps, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Thus, the insulating layer in a non-bonding region may be any single bump of the insulating layer 6 that is remote from the bond pads (3).
Without any other details regarding the planarization layer body, the pixel defining pattern, and the spacer pattern and their relation to any other structure of the device, any combination of insulating layers would constitute the invention. 

Regarding claim 20, Funaya teaches the plurality of bonding pads include a first bonding pad group (Figures 4A and 4B: 5 taking in light of the multiple bond pads shown in Figure 6A) and a second bonding pad group (Figures 4A and 4B: 5 taking in light of the multiple bond pads shown in Figure 6A), and the at least one insulating support part includes at least one insulating support part group (6), wherein
the first bonding pad group includes at least one input bonding pad, and the second bonding pad group includes at least one output bonding pad, (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), and
the first  bonding pad group, the second bonding pad group and the at least one insulating support part group are spaced apart from each other (Figures 4A-4B).

Regarding claim 23, Funaya teaches the first bonding pad group includes at least one row of bonding pads spaced apart from each other (Figure 6A: right side bonds 5), the second bonding pad group includes at least one row of bonding pads spaced apart from each other (Figure 6A: left side bonds 5), and; 
the at least one row of [first] bonding pads, the at least one row of [second] bonding pads and the at least one row of insulating support parts are parallel to each other.

Thus Funaya teaches all the limitations of claim 23 with the exception of 
(a) the first bonding pad group includes input bonding pads, 
(b) the second bonding pad group includes output bonding pads,  
(c) the at least one insulating support part group includes at least one row of insulating support parts spaced apart from each other,
(d) the at least one row of insulating support parts is parallel to the at least one row of input bonding pads and the at least one row of output bonding pads.

Regarding (a) and (b), it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). * diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding (c) and (d), it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct resin layer 6 into multiple rows of individual bumps, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 34, Funaya teaches the at least one insulating support part group (6) is disposed between the first bonding pad group (Figure 6A: one line of 5) and the second bonding pad group (Figure 6A: other line of 5).

Regarding claim 33, Funaya teaches the array substrate according to claim 17 and at least one IC (functional element 1), wherein 
each IC includes a plurality of IC bumps (5) and each IC bump is bonded to a corresponding bond pad (3 or 9).

Regarding claim 35, Funaya teaches a difference between a distance from a surface of the at least one insulating support part facing away from the base substrate to a surface of the base substrate facing the plurality of bonding pads and a distance from a surface of at least one bonding pad facing away from the base substrate to the surface of the base substrate facing the plurality of bonding pads is less than or equal to a thickness of at least one IC bump (Figure 4B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817